      3:20-cv-02217-JMC       Date Filed 08/06/20     Entry Number 12       Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

LARRY B. MARSHALL,                         )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )      C/A No. 3:20-CV-02217-JMC
                                           )
GERHARD A. ZIEBOLZ and                     )
WERNER ENTERPRISES, INC.,                  )
                                           )
              Defendants.                  )

                           CONSENT ORDER TO REMAND CASE

       It having come before the Court, the parties have shown good cause to remand case to the

Common Pleas Court of Lee County, South Carolina.

       It is hereby ORDERED, with the consent of the parties concerned by and through their

counsel, the case be remanded to the Common Pleas Court of Lee County, South Carolina.

       This 6th day of August, 2020.

                                                  s/J. Michelle Childs
                                                  Honorable J. Michelle Childs
                                                  United States District Judge
